 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUDOLPH MARSHALL,                                 No. 2:19-cv-1142 KJM KJN P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    TAMMY FOSS,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On October 11, 2019, respondent filed a motion to dismiss

19   on multiple grounds. (ECF No. 11.) On October 17, 2019, respondent filed an amended

20   declaration of service on petitioner. (ECF No. 13.) Twenty-one days have now passed, and

21   petitioner has not filed an opposition to the motion. Local Rule 230(l) provides in part: “Failure

22   of the responding party to file written opposition or to file a statement of no opposition may be

23   deemed a waiver of any opposition to the granting of the motion . . . .” Id.

24          Good cause appearing, IT IS HEREBY ORDERED that petitioner show cause, within

25   thirty days, why his failure to oppose respondent’s motion to dismiss should not be deemed a

26   waiver of any opposition to the granting of the motion, and he shall file an opposition. Petitioner

27   ////

28   ////
                                                       1
 1   is cautioned that failure to respond to the instant order, or to file an opposition to the pending

 2   motion to dismiss, will result in a recommendation that this action be dismissed.

 3   Dated: November 21, 2019

 4

 5
     /mars1142.46.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
